NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            April 22, 2014

      Ellen B. Mitchell                             Hon. Roberto (Bobby) Rene Garcia
      Cox Smith Matthews Incorporated               Law Office of Bobby Garcia
      112 East Pecan Street, Suite 1800             5301 S. McColl Road
      San Antonio, TX 78205                         Edinburg, TX 78539

      Re:       Cause No. 13-14-00231-CV
      Tr.Ct.No. CL-08-3146-D
      Style:    In Re Old American County Mutual Fire Insurance Company


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 4
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk